DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on April 14, 2021. Claims 1-16 are amended; claim 18 is canceled; and claims 1-17 are pending and examined below.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "an electronic device" in line 1. It should be -- the electronic device --.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2, 5-10 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being antcipated by Kim et al. (U.S. 2020/0310492).
With regard to claim 1, Kim teaches a display method for use with an electronic device ([abstract] a flexible electronic device) with a foldable screen providing at least two display areas after the foldable screen is folded (Fig. 1; Fig. 8, Folding state Manager 822; Figs. 14-16; Fig. 18; Fig. 19B; [abstract]; [0156] The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160…When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410. The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application), the method comprising: 
 	detecting a folding angle between a first display area and a second display area (Figs. 14-16; Fig. 18; Fig. 19B; [0008] Various embodiments of the present disclosure provide an electronic device and a method for controlling the display of a display in response to the shape change (e.g., outspreading or folding) of a flexible electronic device; [0051] The electronic device 101 may sense an input to change the shape of the display 160. The electronic device 101 may sense an input of outspreading the display 160 or of folding the display 160 and may control the display operation of the display 160 in response to the sensed input. Outspreading the display 160 refers to an operation of moving a second area, disposed under a first area, to be aligned with the second area from the state in which the display 160 is folded into the first area and the second area; [0054] The strain sensor 220 may be disposed at a folding position 210 of the electronic device 101 and may output a strain value used to measure the folding angle of the electronic device 101; [0055]; [0109] thereby calculating the folding angle of the electronic device 101); 
 	in response to the detected folding angle being compared with a preset threshold ([0135] When the angle exceeds a predetermined range, the electronic device 101 may determine whether the display 160 is currently outspread or folded. For example, when the display 160 is outspread from the folded state and the angle of the display 160 that is outspread from the folded state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently outspread. For example, when the display 160 is folded from an outspread state and the angle of the display 160 that is folded from the outspread state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently folded. The predetermined range may be variably adjusted; [0147] When the angle exceeds a predetermined range, the electronic device 101 may determine whether the display 160 is currently outspread or folded. For example, when the display 160 is outspread from the folded state and the angle of the display 160 that is outspread from the folded state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently outspread. For example, when the display 160 is folded from an outspread state and the angle of the display 160 that is folded from the outspread state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently folded. The predetermined range may be variably adjusted), selecting a first target application based on content displayed in the first display area (Figs. 14-16; Fig. 18; Fig. 19B; [0156] Referring to (a) to (d) of FIG. 14, an electronic device 101 may display the email application in the first area 1410 on a display 160. The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160.  (b) of FIG. 14 shows that the display 160 is changed in shape.  When the electronic device 101 detects an input to outspread the display 160 with the email application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410.  The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application; [0159] The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1510 on the display 160.  Then, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application paired with the email application with the email application displayed in the first area 1510 on the display 160, the electronic device 101 may display an object of at least one application paired with the email application, an object of at least one recently used application, and objects of all applications in a second area 1520 on the display 160 as shown in (b) of FIG. 15); and 
 	displaying the selected first target application in the second display area (Figs. 14-16; Fig. 18; Fig. 19B).

With regard to claim 2, the limitations are addressed above and Kim teaches further comprising: 
([0122] According to an embodiment, when the second application is set, the processor may be configured to display the second application in the second area and to display a secondary screen in a third area on the display; [0128] According to an embodiment, when the expansion mode is an area expansion mode, the processor may be configured to enlarge the first application to be displayed in the first area and the second area and to display a secondary screen in the third area on the display; [0131] According to an embodiment, the processor may be configured to display a secondary screen in a third area on the display in response to the detected shape change; [0137] In addition, when the expansion mode supported by the first application is an area expansion mode, the electronic device 101 may display the secondary screen in a third area of the display 160).

With regard to claim 5, the limitations are addressed above and Kim teaches wherein the displaying the first target application in the second display area comprises: 
 	displaying, in the second display area, thumbnails or icons of N optional applications related to the first target application, wherein N>2 (Fig. 14(d); Fig. 15; Fig. 16(b); Fig. 19B(g) and (h); [0046] The home screen may display at least one of shortcut icons to execute frequently used applications, a main menu switch key, time, and weather. When a user selects the main menu switch key, the display 160 may display a menu screen; [0068] The display 160 may display, for example, various types of content (e.g., text, an image, a video, an icon, and/or a symbol) for the user); 
 	obtaining a tapping or touch action in the second display area ([0060] The sub-display 320 may be configured to detect pressure (e.g., a user's tap/knock). For example, when the user knocks (e.g., double-knocks/taps) the sub-display 320, the electronic device 101 may be configured to display a graphic element/interface/information on the sub-display 320; [0062] For example, the electronic device 101 may further include at least one of a frame buffer 463, a Graphics Processing Unit (GPU) 464, and a Touch Screen Panel (TSP) 466 (also referred to as a touch panel); [0071] The display 160 may include a TSP (not shown) that is capable of receiving touch, gesture, proximity, or hovering input using an electronic pen or a body part of a user; [0157] Referring to (c) of FIG. 14, when a touch or a gesture of dragging to the second area is sensed at a point (or area) 1431 in the third area 1430 where the secondary screen is displayed, the electronic device 101 may display various objects included in the secondary screen in the second area 1440), and determining that an optional application corresponding to a location of the tapping or touch action is the first target application ([0157] Referring to (c) of FIG. 14, when a touch or a gesture of dragging to the second area is sensed at a point (or area) 1431 in the third area 1430 where the secondary screen is displayed, the electronic device 101 may display various objects included in the secondary screen in the second area 1440…In (d) of FIG. 14, when a touch or a gesture of dragging to the left (or the right) is sensed at a point (or area) 1432 on the secondary screen while displaying the various objects included in the secondary screen in the second area 1440, the electronic device 101 may display the secondary screen 1431 of (c) of FIG. 14 instead of the secondary screen 1440 shown in (d) of FIG. 14); and 
 	displaying the first target application in the second display area (Figs. 14-16; Fig. 18; Fig. 19B).

With regard to claim 6, the limitations are addressed above and Kim teaches further comprising: 
 	obtaining a tapping or touch action in a display interface of the first display area ([0060] The sub-display 320 may be configured to detect pressure (e.g., a user's tap/knock). For example, when the user knocks (e.g., double-knocks/taps) the sub-display 320, the electronic device 101 may be configured to display a graphic element/interface/information on the sub-display 320; [0062] For example, the electronic device 101 may further include at least one of a frame buffer 463, a Graphics Processing Unit (GPU) 464, and a Touch Screen Panel (TSP) 466 (also referred to as a touch panel); [0071] The display 160 may include a TSP (not shown) that is capable of receiving touch, gesture, proximity, or hovering input using an electronic pen or a body part of a user; [0157] Referring to (c) of FIG. 14, when a touch or a gesture of dragging to the second area is sensed at a point (or area) 1431 in the third area 1430 where the secondary screen is displayed, the electronic device 101 may display various objects included in the secondary screen in the second area 1440); and 
 	determining a second target application based on content displayed at a location of the tapping or touch action ([0060] The sub-display 320 may be configured to detect pressure (e.g., a user's tap/knock). For example, when the user knocks (e.g., double-knocks/taps) the sub-display 320, the electronic device 101 may be configured to display a graphic element/interface/information on the sub-display 320; [0062] For example, the electronic device 101 may further include at least one of a frame buffer 463, a Graphics Processing Unit (GPU) 464, and a Touch Screen Panel (TSP) 466 (also referred to as a touch panel); [0071] The display 160 may include a TSP (not shown) that is capable of receiving touch, gesture, proximity, or hovering input using an electronic pen or a body part of a user; [0157] Referring to (c) of FIG. 14, when a touch or a gesture of dragging to the second area is sensed at a point (or area) 1431 in the third area 1430 where the secondary screen is displayed, the electronic device 101 may display various objects included in the secondary screen in the second area 1440); and 
 	displaying the second target application in the second display area (Figs. 14-16; Fig. 18; Fig. 19B).


 	displaying thumbnails or icons of M optional applications in a specific area in the third display area ([0122] the processor may be configured to display the second application in the second area and to display a secondary screen in a third area on the display; [0128] the processor may be configured to enlarge the first application to be displayed in the first area and the second area and to display a secondary screen in the third area on the display; [0131] According to an embodiment, the processor may be configured to display a secondary screen in a third area on the display in response to the detected shape change; [0156] The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410. The secondary 
screen may be displayed on one side (e.g., boundary) of the display 160), wherein M>1 (Fig. 14(d); Fig. 15; Fig. 16(b); Fig. 19B), and the optional applications are related to the first target application area ([0156] Referring to (a) to (d) of FIG. 14, an electronic device 101 may display the email application in the first area 1410 on a display 160. The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160.  (b) of FIG. 14 shows that the display 160 is changed in shape.  When the electronic device 101 detects an input to outspread the display 160 with the email application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410.  The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application; [0159] The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1510 on the display 160.  Then, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application paired with the email application with the email application displayed in the first area 1510 on the display 160, the electronic device 101 may display an object of at least one application paired with the email application, an object of at least one recently used application, and objects of all applications in a second area 1520 on the display 160 as shown in (b) of FIG. 15), or the optional applications correspond to semantic information of a text in the content displayed in the first display area; 
 	obtaining a tapping or touch action in the third display area ([0060] The sub-display 320 may be configured to detect pressure (e.g., a user's tap/knock). For example, when the user knocks (e.g., double-knocks/taps) the sub-display 320, the electronic device 101 may be configured to display a graphic element/interface/information on the sub-display 320; [0062] For example, the electronic device 101 may further include at least one of a frame buffer 463, a Graphics Processing Unit (GPU) 464, and a Touch Screen Panel (TSP) 466 (also referred to as a touch panel); [0071] The display 160 may include a TSP (not shown) that is capable of receiving touch, gesture, proximity, or hovering input using an electronic pen or a body part of a user; [0157] Referring to (c) of FIG. 14, when a touch or a gesture of dragging to the second area is sensed at a point (or area) 1431 in the third area 1430 where the secondary screen is displayed, the electronic device 101 may display various objects included in the secondary screen in the second area 1440), and determining that an optional application corresponding to a location of the tapping action is a third target ([0122] the processor may be configured to display the second application in the second area and to display a secondary screen in a third area on the display; [0128] the processor may be configured to enlarge the first application to be displayed in the first area and the second area and to display a secondary screen in the third area on the display; [0131] According to an embodiment, the processor may be configured to display a secondary screen in a third area on the display in response to the detected shape change; [0156] The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410. The secondary 
screen may be displayed on one side (e.g., boundary) of the display 160), wherein M>1 (Fig. 14(d); Fig. 15; Fig. 16(b); Fig. 19B); and 
 	displaying the third target application in the third display area (Figs. 14-16; Fig. 18; Fig. 19B).

With regard to claim 8, the limitations are addressed above and Kim teaches further comprising: 
 	obtaining a message prompt that is of the first target application and that is displayed in the first display area (Fig. 19B(e) and (f); [0167] When the electronic device 101 detects an input to outspread the display 160 with the contact information application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the contact information application is already set); and 
 	selecting a first target application based on content displayed in the first display area comprises: 
 		selecting the first target application based on the prompt message (Fig. 19B(e) and (f); [0171] Referring to (e) of FIG. 19B and (f) of FIG. 19B, the electronic device 101 may display a chat application in a first area 1970 on the display 160.  The electronic device 101 may display the chat application in the first area 1970 on the display 160 with the display 160 folded.  The electronic device 101 may detect outspreading with the chat application displayed in the first area 1970 on the display 160).

With regard to claim 9, Kim teaches a display apparatus (Fig. 1; Fig. 4, 101; [abstract] a flexible electronic device; [0046]) comprising: 
 	a foldable screen forming at least first and second display areas after the foldable screen is folded (Fig. 1; Fig. 8, Folding state Manager 822; Figs. 14-16; Fig. 18; Fig. 19B; [abstract]; [0156] The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160…When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410. The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application); 
 	a detector configured to detect a folding angle between a first display area and a second display area (Figs. 14-16; Fig. 18; Fig. 19B; [0008] Various embodiments of the present disclosure provide an electronic device and a method for controlling the display of a display in response to the shape change (e.g., outspreading or folding) of a flexible electronic device; [0051] The electronic device 101 may sense an input to change the shape of the display 160. The electronic device 101 may sense an input of outspreading the display 160 or of folding the display 160 and may control the display operation of the display 160 in response to the sensed input. Outspreading the display 160 refers to an operation of moving a second area, disposed under a first area, to be aligned with the second area from the state in which the display 160 is folded into the first area and the second area; [0054] The strain sensor 220 may be disposed at a folding position 210 of the electronic device 101 and may output a strain value used to measure the folding angle of the electronic device 101; [0055]; [0109] thereby calculating the folding angle of the electronic device 101); 
 	a processor (Fig. 4, processor 420; [0053] The display operation of the display 160, which can be performed by the circuit board, may be performed by a processor 420; [0063] The processor 420 may include one or more of a central processing unit, an application processor, and a Communication Processor (CP)), configured to select a first target application (Figs. 14-16; Fig. 18; Fig. 19B; [0156] Referring to (a) to (d) of FIG. 14, an electronic device 101 may display the email application in the first area 1410 on a display 160. The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160.  (b) of FIG. 14 shows that the display 160 is changed in shape.  When the electronic device 101 detects an input to outspread the display 160 with the email application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410.  The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application; [0159] The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1510 on the display 160.  Then, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application paired with the email application with the email application displayed in the first area 1510 on the display 160, the electronic device 101 may display an object of at least one application paired with the email application, an object of at least one recently used application, and objects of all applications in a second area 1520 on the display 160 as shown in (b) of FIG. 15) based on content displayed in the first display area in response to a comparison between the detected folding angle and ([0135] When the angle exceeds a predetermined range, the electronic device 101 may determine whether the display 160 is currently outspread or folded. For example, when the display 160 is outspread from the folded state and the angle of the display 160 that is outspread from the folded state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently outspread. For example, when the display 160 is folded from an outspread state and the angle of the display 160 that is folded from the outspread state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently folded. The predetermined range may be variably adjusted; [0147] When the angle exceeds a predetermined range, the electronic device 101 may determine whether the display 160 is currently outspread or folded. For example, when the display 160 is outspread from the folded state and the angle of the display 160 that is outspread from the folded state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently outspread. For example, when the display 160 is folded from an outspread state and the angle of the display 160 that is folded from the outspread state exceeds the predetermined range, the electronic device 101 may determine that the display 160 is currently folded. The predetermined range may be variably adjusted); and 
 	a display processor (Fig. 4, display 160; [0068]), operatively coupled to the processor and to the foldable screen (Fig. 4; [0070] Hereinafter, a screen or application screen may refer to the entirety or a portion of an image displayed on the surface (or display area) of the display 160. For example, an application screen may also be referred to as a graphic interface, a Graphical User Interface (GUI), an application window, an application area, or the like; [0134] In operation 1210, the electronic device 101 may display an application on the display. The electronic device 101 may display a first application in a first area on the display. The electronic device 101 may control the display operation of the display in response to a change in the shape of the display 160 (e.g., outspreading or folding)) and configured to cause the first target application to be displayed in the second display area (Figs. 14-16; Fig. 18; Fig. 19B).

With regard to claim 10, the apparatus claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the apparatus claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the apparatus claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the apparatus claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the apparatus claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, Kim teaches an electronic device (Fig. 1; Fig. 4, 101; [abstract] a flexible electronic device; [0046]), comprising: 
a processor (Fig. 4, processor 420; [0053] The display operation of the display 160, which can be performed by the circuit board, may be performed by a processor 420; [0063] The processor 420 may include one or more of a central processing unit, an application processor, and a Communication Processor (CP)) and a memory (Fig. 4, memory 430; [0038] executing one or more software programs stored in a memory device; [0064]), wherein 
the memory is configured to store a program ([0064] According to one embodiment, the memory 430 may store software and/or a program); and 
the processor is configured to invoke the program stored in the memory to perform the method according to claim 1 ([abstract]). 




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2020/0310492) in view of Kim et al. (U.S. 2015/0220299).
With regard to claim 3, the limitations are addressed above and Kim teaches wherein selecting a first target application based on content displayed in the first display area (Figs. 14-16; Fig. 18; Fig. 19B; [0156] Referring to (a) to (d) of FIG. 14, an electronic device 101 may display the email application in the first area 1410 on a display 160. The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160.  (b) of FIG. 14 shows that the display 160 is changed in shape.  When the electronic device 101 detects an input to outspread the display 160 with the email application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410.  The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application; [0159] The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1510 on the display 160.  Then, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application paired with the email application with the email application displayed in the first area 1510 on the display 160, the electronic device 101 may display an object of at least one application paired with the email application, an object of at least one recently used application, and objects of all applications in a second area 1520 on the display 160 as shown in (b) of FIG. 15). However, Kim does not specifically teach:
 	detecting a location of a gaze of a user of the electronic device in the first display area; and
- 	determining the first target application based on content displayed at the location of the gaze 
Kim teaches an electronic device and method for controlling displaying of information in the electronic device [abstract]. Kim also teaches detecting a location of a gaze of a user of the electronic device in the first display area ([0267] the second display to display a first image assigned to the first display by applying a polarization angle corresponding to one of the left eye and the right eye and display a second image assigned to the second display by applying a polarization angle corresponding to the other of the left eye and the right eye. Another 3D image implementation method may be also applicable and by using a plurality of displays, on the basis a multi-view image or gaze recognition, a 3D image may be implemented using a 2D image displaying method); and determining the first target application based on content displayed at the location of the gaze ([0340] Referring to FIG. 10J, the display control module 170 of the electronic device 1001 may determine a display for displaying information from a plurality of displays (for example, the display 1002 and the display 1012) according to a user's position.  The display control module 170 may determine a user's position or gaze of a display and may display specified information through a display (for example, the display 1012) corresponding to the user's position or gaze among the plurality of displays; [0341] The display control module 170 may display a variety of information through the surface corresponding to a user's position or gaze among the both surfaces (for example, a back 1015 and a front 1016) of the transparent display area 1014 in the display 1012; [0342] According to an embodiment, the display control module 170 may determine a user's position or gaze direction through at least one sensor 1004 (for example, a front camera sensor an ambient light sensor, or a motion recognition sensor (for example, a 3D depth sensor, a gesture sensor, an acceleration sensor, a gyro sensor, and an earth magnetic sensor)); [0369] the electronic device 1301 may predict the first information 1316 by using gaze or face recognition information 1305 in addition to the context information 1307; [0372] According to an embodiment, a position that the second information is displayed in a transparent display area may be determined based on the first information, and by additionally using gaze or face recognition information; [0390] FIG. 17 is a flowchart illustrating a method of displaying information based on user's gaze or face recognition information by using a plurality of displays functionally connected to an electronic device). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

With regard to claim 11, the apparatus claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.




	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2020/0310492) in view of Wygonik et al. (U.S. 2018/0217725).
With regard to the limitations are addressed above and Kim teaches wherein selecting a first target application based on content displayed in the first display area (Figs. 14-16; Fig. 18; Fig. 19B; [0156] Referring to (a) to (d) of FIG. 14, an electronic device 101 may display the email application in the first area 1410 on a display 160. The electronic device 101 may display the email application in the first area 1410 on the display 160 with the display 160 folded. The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1410 on the display 160.  (b) of FIG. 14 shows that the display 160 is changed in shape.  When the electronic device 101 detects an input to outspread the display 160 with the email application displayed in the first area 1410 on the display 160, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application (e.g., a texting application or a talk application) paired with the email application, the electronic device 101 may display the chat application (e.g., a texting application or a talk application) paired with the email application in a second area 1420 on the display 160. The electronic device 101 may display the chat application paired with the email application in the second area 1420 and may display a secondary screen in a third area 1430 while displaying the email application in the first area 1410.  The secondary screen may be displayed on one side (e.g., boundary) of the display 160. The secondary screen may be displayed as an area for launching another application. The secondary screen may include an object of at least one chat application linked with a function of the email application and/or an object of each user included in each chat application. That is, the secondary screen may include at least one object corresponding to recommendation items customized for the email application; [0159] The electronic device 101 may detect a shape change (e.g., outspreading) with the email application displayed in the first area 1510 on the display 160.  Then, the electronic device 101 may determine whether an application paired with the email application is already set.  When there is an application paired with the email application with the email application displayed in the first area 1510 on the display 160, the electronic device 101 may display an object of at least one application paired with the email application, an object of at least one recently used application, and objects of all applications in a second area 1520 on the display 160 as shown in (b) of FIG. 15). However, Kim does not specifically teach: 
- 	determining semantic information of a text in the content displayed in the first display area; and 
- 	determining that an application corresponding to the semantic information is the first target application
Wygonik teaches a user experience when the user is navigating through content, such as user-generated content in an electronic document [abstract]. Wygonik also teaches determining semantic information of a text in the content displayed in the first display area (Fig. 5, 502; [abstract] semantically abstract authored content in an electronic document to provide abstracted content; [0009] FIG. 4 depicts an example implementation scenario for an example user interface displaying navigational instrumentalities based on navigational aids for a hinged device via semantic abstraction; [0029] Generally, the navigational aid module 134 is configured to semantically abstract content in an electronic document to provide abstracted content that is used when navigating through the document; [0051] FIG. 3 illustrates an example implementation scenario 300 of a navigational aid for a hinged device via semantic abstraction. The scenario 300 represents a form of input that allows a user to interact with the client device 102 to scan through abstracted views of content; [0112] the method further comprising semantically abstracting the content in the electronic document to provide the abstracted views of the content for display, receiving a touch input to a touch surface of one of the two display devices, and recognizing a combination of the hinge angle movement and the touch input as an input signal to navigate through a display of the abstracted views); and determining that an application corresponding to the semantic information is the first target application (Fig. 5, 502; [abstract] semantically abstract authored content in an electronic document to provide abstracted content; [0009] FIG. 4 depicts an example implementation scenario for an example user interface displaying navigational instrumentalities based on navigational aids for a hinged device via semantic abstraction; [0029] Generally, the navigational aid module 134 is configured to semantically abstract content in an electronic document to provide abstracted content that is used when navigating through the document; [0051] FIG. 3 illustrates an example implementation scenario 300 of a navigational aid for a hinged device via semantic abstraction. The scenario 300 represents a form of input that allows a user to interact with the client device 102 to scan through abstracted views of content; [0112] the method further comprising semantically abstracting the content in the electronic document to provide the abstracted views of the content for display, receiving a touch input to a touch surface of one of the two display devices, and recognizing a combination of the hinge angle movement and the touch input as an input signal to navigate through a display of the abstracted views). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified to have modified the display of the shape change or folding of a flexible electronic device as taught by Kim, to have included the semantic abstraction taught by Wygonik, to have provided an electronic device and a method for controlling the display of a display in response to the shape change (e.g., outspreading or folding) of a flexible electronic device.

With regard to claim 12, the apparatus claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171